 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   FELIX SILVA,                          )   Case No. 2:17-cv-08637-VBF-JC
                                           )
12                                         )
                          Petitioner,      )
13                                         )   ORDER ACCEPTING FINDINGS,
                    v.                     )   CONCLUSIONS, AND
14                                         )   RECOMMENDATIONS OF
                                           )   UNITED STATES MAGISTRATE
15   D. ASUNCION,                          )   JUDGE
                                           )
16                                         )
                          Respondent.      )
17 ________________________________
18
         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
19
   Habeas Corpus by a Person in State Custody (“Petition”) and all of the records
20
   herein, including the June 18, 2020 Report and Recommendation of United States
21
   Magistrate Judge (“Report and Recommendation”), and petitioner’s objections to
22
   the Report and Recommendation (“Objections”). The Court has further made a de
23
   novo determination of those portions of the Report and Recommendation to which
24
   objection is made. The Court concurs with and accepts the findings, conclusions,
25
   and recommendations of the United States Magistrate Judge and overrules the
26
   Objections.
27
   ///
28
 1        IT IS HEREBY ORDERED that the Petition is denied, this action is
 2 dismissed with prejudice and Judgment be entered accordingly.
 3        IT IS FURTHER ORDERED that the Clerk serve copies of this Order and
 4 the Judgment herein on petitioner and on respondent’s counsel.
 5        IT IS SO ORDERED.
 6
 7 DATED: December 14, 2020             /s/ Valerie Baker Fairbank
 8                                 ________________________________________
 9                                 HONORABLE VALERIE BAKER FAIRBANK
                                   SENIOR UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2
